


HANSEN NATURAL CORPORATION
 
2011 OMNIBUS INCENTIVE PLAN
 
Hansen Natural Corporation (the “Company”), a Delaware corporation, hereby
establishes and adopts the following Hansen Natural Corporation 2011 Omnibus
Incentive Plan (the “Plan”).
 
1.           PURPOSE OF THE PLAN
 
The purpose of the Plan is to assist the Company and its Subsidiaries in
attracting and retaining selected individuals to serve as employees and
consultants of the Company and its Subsidiaries who are expected to contribute
to the Company's success and to achieve long-term objectives which will inure to
the benefit of all stockholders of the Company through the additional incentives
inherent in the Awards hereunder.
 
2.           DEFINITIONS
 
2.1.           “Affiliate” means, with respect to the Company, any entity
directly or indirectly controlling, controlled by, or under common control with,
the Company or any other entity designated by the Board in which the Company or
an Affiliate has an interest.
 
2.2.           “Award” shall mean any Option, Stock Appreciation Right,
Restricted Stock Award, Restricted Stock Unit Award, Other Share-Based Award or
Performance Award granted pursuant to the provisions of the Plan.
 
2.3.           “Award Agreement” shall mean any agreement, contract or other
instrument or document evidencing any Award hereunder, whether in writing or
through an electronic medium.
 
2.4.           “Board” shall mean the board of directors of the Company.
 
2.5.           “Code” shall mean the Internal Revenue Code of 1986, as amended
from time to time.
 
2.6.           “Committee” shall mean the Compensation Committee of the Board or
a subcommittee thereof formed by the Compensation Committee to act as the
Committee hereunder.  The Committee shall consist of no fewer than two
Directors, each of whom is (i) a “Non-Employee Director” within the meaning of
Rule 16b-3 of the Exchange Act, (ii) an “outside director” within the meaning of
Section 162(m) of the Code, and (iii) an “independent director” to the extent
required by the rules and regulations of the New York Stock Exchange (or such
other principal securities exchange on which the Shares are traded), to the
extent required by such rules.
 
2.7.           “Covered Employee” shall mean an employee of the Company or its
subsidiaries who is a “covered employee” within the meaning of Section 162(m) of
the Code to the extent required by such rules.
 
2.8.           “Director” shall mean a member of the Board who is not an
employee of the Company or any of its Subsidiaries.
 
2.9.           “Dividend Equivalents” shall have the meaning set forth in
Section 12.5.
 
2.10.          “Employee” shall mean any employee of the Company or any
Subsidiary and any prospective employee conditioned upon, and effective not
earlier than, such person becoming an employee of the Company or any Subsidiary.
Solely for purposes of the Plan, an Employee shall also mean any consultant who
is a natural person and who provides services to the Company or any Subsidiary,
so long as such person (i) renders bona fide services that are not in connection
with the offer and sale of the Company's securities in a capital-raising
transaction and (ii) does not directly or indirectly promote or maintain a
market for the Company's securities.
 
2.11.           “Exchange Act” shall mean the Securities Exchange Act of 1934,
as amended.
 
2.12.           “Fair Market Value” shall mean, with respect to any property
other than Shares, the market value of such property determined by such methods
or procedures as shall be established from time to time by the Committee. The
Fair Market Value of Shares as of any date shall be the per Share closing price
of the Shares as reported on NASDAQ on that date (or if there were no reported
prices on such date, on the last preceding date on which the prices were
reported) or, if the Company is not then listed on NASDAQ, on such other
principal securities exchange on which the Shares are traded, and if the Company
is not listed on the NASDAQ or any other securities exchange, the Fair Market
Value of Shares shall be determined by the Committee in its sole discretion.
 
2.13.           “Full Value Award” shall mean an Award, other than an Award for
Options or Stock Appreciation Rights, that is settled in Shares.
 
2.14.           “Limitations” shall have the meaning set forth in Section 10.5.
 
2.15.           “Option” shall mean any right granted to a Participant under the
Plan allowing such Participant to purchase Shares at such price or prices and
during such period or periods as the Committee shall determine.
 
2.16.           “Other Share-Based Award” shall have the meaning set forth in
Section 8.1.
 
2.17.           “Participant” shall mean an Employee who is selected by the
Committee to receive an Award under the Plan.
 
2.18.           “Payee” shall have the meaning set forth in Section 13.1.
 
2.19.           “Performance Award” shall mean any Award of Performance Cash or
Performance Shares granted pursuant to Article 9.
 
2.20.           “Performance Cash” shall mean any cash incentives granted
pursuant to Article 9 which will be paid to the Participant upon the achievement
of such performance goals as the Committee shall establish.
 
2.21.           “Performance Period” shall mean the period established by the
Committee of not less than 6 months during which any performance goals specified
by the Committee with respect to such Award are to be measured.
 
2.22.           “Performance Share” shall mean any grant pursuant to Article 9
of a unit valued by reference to a designated number of Shares, which value will
be paid to the Participant upon achievement of such performance goals as the
Committee shall establish.
 
2.23.           “Person” means any individual, corporation, partnership, joint
venture, limited liability company, estate, trust, unincorporated association,
any federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.
 
2.24.           “Permitted Assignee” shall have the meaning set forth in Section
12.3.
 
2.25.           “Restricted Stock” shall mean any Share issued with the
restriction that the holder may not sell, transfer, pledge or assign such Share
and with such other restrictions as the Committee, in its sole discretion, may
impose (including any restriction on the right to vote such Share and the right
to receive any dividends), which restrictions may lapse separately or in
combination at such time or times, in installments or otherwise, as the
Committee may deem appropriate.
 
2.26.           “Restricted Stock Award” shall have the meaning set forth in
Section 7.1.
 
2.27.           “Restricted Stock Unit” means an Award that is valued by
reference to a Share, which value may be paid to the Participant by delivery of
such property as the Committee shall determine, including without limitation,
cash or Shares, or any combination thereof, and that has such restrictions as
the Committee, in its sole discretion, may impose, including without limitation,
any restriction on the right to retain such Awards, to sell, transfer, pledge or
assign such Awards, and/or to receive any cash Dividend Equivalents with respect
to such Awards, which restrictions may lapse separately or in combination at
such time or times, in installments or otherwise, as the Committee may deem
appropriate.
 
2.28.           “Restricted Stock Unit Award” shall have the meaning set forth
in Section 7.1
 
2.29.           “Shares” shall mean the shares of the common stock of the
Company.
 
2.30.           “Stock Appreciation Right” shall mean the right granted to a
Participant pursuant to Article 6.
 
2.31.           “Subsidiary” shall mean any corporation (other than the Company)
in an unbroken chain of corporations beginning with the Company if, at the
relevant time each of the corporations other than the last corporation in the
unbroken chain owns stock possessing 50% or more of the total combined voting
power of all classes of stock in one of the other corporations in the chain.
 
2.32.           “Substitute Awards” shall mean Awards granted or Shares issued
by the Company in assumption of, or in substitution or exchange for, awards
previously granted, or the right or obligation to make future awards, in each
case by a company acquired by the Company or any Subsidiary or with which the
Company or any Subsidiary combines.
 
3.           SHARES SUBJECT TO THE PLAN
 
3.1.           Number of Shares. (a) Subject to adjustment as provided in
Section 12.2, a total of 7,250,000 Shares shall be authorized for issuance under
the Plan; provided, that the Shares authorized under the Plan shall be reduced
by 2.16 for each Share granted or issued with respect to a Full Value Award.
 
(b)           Shares covered by an Award shall only be counted as used to the
extent they are actually issued.  Any Shares related to Awards which terminate
by expiration, forfeiture, cancellation, or otherwise without the issuance of
such Shares, are settled in cash in lieu of Shares, or are exchanged with the
Committee’s permission, prior to the issuance of Shares, for Awards not
involving Shares, shall be available again for grant under this Plan; provided,
that with respect to each Share related to a Full Value Award that is forfeited,
expired or cancelled, the number of Shares again available for issuance under
the Plan shall increase by 2.16.  However, the full number of Stock Appreciation
Rights granted that are to be settled by the issuance of Shares shall be counted
against the number of Shares available for award under the Plan, regardless of
the number of Shares actually issued upon settlement of such Stock Appreciation
Rights. Furthermore, any Shares withheld to satisfy tax withholding obligations
on an Award issued under the Plan, Shares tendered to pay the exercise price of
an Award under the Plan, and Shares repurchased on the open market with the
proceeds of an Option exercise will no longer be eligible to be again available
for grant under this Plan.
 
(c)            Substitute Awards shall not reduce the Shares authorized for
grant under the Plan or authorized for grant to a Participant in any calendar
year.  Additionally, in the event that a company acquired by the Company or any
Subsidiary or with which the Company or any Subsidiary combines, has shares
available under a pre-existing plan approved by stockholders and not adopted in
contemplation of such acquisition or combination, the shares available for grant
pursuant to the terms of such pre-existing plan (as adjusted, to the extent
appropriate, using the exchange ratio or other adjustment or valuation ratio or
formula used in such acquisition or combination to determine the consideration
payable to the holders of common stock of the entities party to such acquisition
or combination) may be used for Awards under the Plan and shall not reduce the
Shares authorized for grant under the Plan; provided that Awards using such
available shares shall not be made after the date awards or grants could have
been made under the terms of the pre-existing plan, absent the acquisition or
combination, and shall only be made to individuals who were not Employees prior
to such acquisition or combination.
 
3.2.           Character of Shares.  Any Shares issued hereunder may consist, in
whole or in part, of authorized and unissued shares, treasury shares or shares
purchased in the open market or otherwise.
 
4.             ELIGIBILITY AND ADMINISTRATION
 
4.1.           Eligibility.  Any Employee shall be eligible to be selected as a
Participant.
 
4.2.           Administration. (a) The Plan shall be administered by the
Committee.  The Committee shall have full power and authority, subject to the
provisions of the Plan and subject to such orders or resolutions not
inconsistent with the provisions of the Plan as may from time to time be adopted
by the Board, to: (i) select the Employees to whom Awards may from time to time
be granted hereunder; (ii) determine the type or types of Awards, not
inconsistent with the provisions of the Plan, to be granted to each Participant
hereunder; (iii) determine the number of Shares or dollar value to be covered by
each Award granted hereunder; (iv) determine the terms and conditions, not
inconsistent with the provisions of the Plan, of any Award granted hereunder;
(v) determine whether, to what extent and under what circumstances Awards may be
settled in cash, Shares or other property; (vi) determine whether, to what
extent, and under what circumstances cash, Shares, other property and other
amounts payable with respect to an Award made under the Plan shall be deferred
either automatically or at the election of the Participant; (vii) determine
whether, to what extent and under what circumstances any Award shall be canceled
or suspended; (viii) interpret and administer the Plan and any instrument or
agreement entered into under or in connection with the Plan, including any Award
Agreement; (ix) correct any defect, supply any omission or reconcile any
inconsistency in the Plan or any Award in the manner and to the extent that the
Committee shall deem desirable to carry it into effect; (x) establish such rules
and regulations and appoint such agents as it shall deem appropriate for the
proper administration of the Plan; (xi) determine whether any Award, other than
an Option or Stock Appreciation Right, will have Dividend Equivalents; and (xii)
make any other determination and take any other action that the Committee deems
necessary or desirable for administration of the Plan.
 
(b)           Decisions of the Committee shall be final, conclusive and binding
on all persons or entities, including the Company, any Participant, and any
Subsidiary.
 
(c)           To the extent not inconsistent with applicable law, including
Section 162(m) of the Code, or the rules and regulations of NASDAQ (or such
other principal securities exchange on which the Shares are traded), the
Committee may delegate to (i) a committee of one or more directors of the
Company any of the authority of the Committee under the Plan, including the
right to grant, cancel or suspend Awards and (ii) to the extent permitted by
law, one or more executive officers or a committee of executive officers the
right to grant Awards to Employees who are not executive officers of the
Company.
 
5.           OPTIONS
 
5.1.           Grant of Options.  Options may be granted hereunder to
Participants either alone or in addition to other Awards granted under the
Plan.  Any Option shall be subject to the terms and conditions of this Article
and to such additional terms and conditions, not inconsistent with the
provisions of the Plan, as the Committee shall deem desirable.
 
5.2.           Award Agreements.  All Options granted pursuant to this Article
shall be evidenced by an Award Agreement in such form and containing such terms
and conditions as the Committee shall determine which are not inconsistent with
the provisions of the Plan.  The terms of Options need not be the same with
respect to each Participant.  Granting an Option pursuant to the Plan shall
impose no obligation on the recipient to exercise such Option.  Any individual
who is granted an Option pursuant to this Article may hold more than one Option
granted pursuant to the Plan at the same time.
 
5.3.           Option Price.  Other than in connection with Substitute Awards,
the option price per each Share purchasable under any Option granted pursuant to
this Article shall not be less than 100% of the Fair Market Value of one Share
on the date of grant of such Option; provided that the option price of an
incentive stock option granted to an employee who, at the time of grant, owns
stock possessing more than ten (10) percent of the total combined voting power
of all classes of stock of the Company (a “Ten Percent Shareholder”) shall be no
less than 110% of the Fair Market Value of one Share on the date of grant of
such Option.  Other than pursuant to Section 12.2, the Committee shall not
without the approval of the Company's stockholders (a) lower the option price
per Share of an Option after it is granted, (b) cancel an Option in exchange for
cash or another Award (other than in connection with a Change in Control as
defined in Section 11.2), and (c) take any other action with respect to an
Option that would be treated as a repricing under the rules and regulations of
the principal securities exchange on which the Shares are traded.
 
5.4.           Option Term.  The term of each Option shall be fixed by the
Committee in its sole discretion; provided that no Option shall be exercisable
after the expiration of ten (10) years from the date the Option is granted;
provided, further that no incentive stock option granted to a Ten Percent
Shareholder shall be exercisable after five (5) years from the date the Option
is granted.
 
5.5.           Exercise of Options. (a) Options shall be subject to such vesting
conditions as may be imposed by the Committee.  Vested Options granted under the
Plan shall be exercised by the Participant or by a Permitted Assignee thereof
(or by the Participant's executors, administrators, guardian or legal
representative, as may be provided in an Award Agreement) as to all or part of
the Shares covered thereby, by giving notice of exercise to the Company or its
designated agent, specifying the number of Shares to be purchased.  The notice
of exercise shall be in such form, made in such manner, and in compliance with
such other requirements consistent with the provisions of the Plan as the
Committee may prescribe from time to time.
 
(b)           Unless otherwise provided in an Award Agreement, full payment of
such purchase price shall be made at the time of exercise and shall be made (i)
in cash or cash equivalents (including certified check or bank check or wire
transfer of immediately available funds), (ii) by tendering previously acquired
Shares (either actually or by attestation, valued at their then Fair Market
Value), (iii) with the consent of the Committee, by delivery of other
consideration having a Fair Market Value on the exercise date equal to the total
purchase price, (iv) with the consent of the Committee, by withholding Shares
otherwise issuable in connection with the exercise of the Option, (v) through
any other method specified in an Award Agreement, or (vi) any combination of any
of the foregoing.  The notice of exercise, accompanied by such payment, shall be
delivered to the Company at its principal business office or such other office
as the Committee may from time to time direct, and shall be in such form,
containing such further provisions consistent with the provisions of the Plan,
as the Committee may from time to time prescribe.  In no event may any Option
granted hereunder be exercised for a fraction of a Share.
 
(c)           The Award Agreement for an Option shall set forth the extent to
which it may be exercised following termination of the Participant's employment
with or provision of services to the Company and its Subsidiaries.
 
5.6.           Form of Settlement.  In its sole discretion, the Committee may
provide that the Shares to be issued upon an Option's exercise shall be in the
form of Restricted Stock or other similar securities.
 
5.7.           Incentive Stock Options.  The Committee may grant Options
intended to qualify as “incentive stock options” as defined in Section 422 of
the Code, to any employee of the Company or any Subsidiary, subject to the
requirements of Section 422 of the Code. The aggregate Fair Market Value
(determined as of the date an Option is granted) of the Shares for which
incentive stock options granted to any employee under this Plan may first become
exercisable in any calendar year shall not exceed $100,000.  Solely for purposes
of determining whether Shares are available for the grant of “incentive stock
options” under the Plan, the maximum aggregate number of Shares that may be
issued pursuant to “incentive stock options” granted under the Plan shall be
7,250,000 Shares, subject to adjustment provided in Section 12.2.
 
6.           STOCK APPRECIATION RIGHTS
 
6.1.           Grant and Exercise.  The Committee may provide Stock Appreciation
Rights (a) in conjunction with all or part of any Option granted under the Plan
or at any subsequent time during the term of such Option, (b) in conjunction
with all or part of any Award (other than an Option) granted under the Plan or
at any subsequent time during the term of such Award, or (c) without regard to
any Option or other Award, in each case upon such terms and conditions as the
Committee may establish in its sole discretion.
 
6.2.           Terms and Conditions.  Stock Appreciation Rights shall be subject
to such terms and conditions, not inconsistent with the provisions of the Plan,
as shall be determined from time to time by the Committee, including the
following:
 
(a)           Upon the exercise of a Stock Appreciation Right, the holder shall
have the right to receive the excess of (i) the Fair Market Value of one Share
on the date of exercise over (ii) the grant price of the Stock Appreciation
Right on the date of grant, which, except in the case of Substitute Awards or in
connection with an adjustment provided in Section 12.2, shall not be less than
the Fair Market Value of one Share on such date of grant of the right.
 
(b)           The Committee shall determine in its sole discretion whether upon
the exercise of a Stock Appreciation Right payment shall be made in cash, in
whole Shares or other property, or any combination thereof.
 
(c)           The provisions of Stock Appreciation Rights need not be the same
with respect to each recipient.
 
(d)           Stock Appreciation Rights shall be subject to such vesting
conditions as may be imposed by the Committee.  The Committee may impose such
other conditions or restrictions on the terms of exercise of any Stock
Appreciation Right, as it shall deem appropriate.  The Award Agreement for the
Stock Appreciation Right shall set forth the extent to which it may be exercised
following termination of the Participant's employment with or provision of
services to the Company and its Subsidiaries.
 
(e)           A Stock Appreciation Right shall have (i) a grant price not less
than Fair Market Value on the date of grant (subject to the requirements of
Section 409A of the Code with respect to a Stock Appreciation Right granted in
conjunction with, but subsequent to, an Option), and (ii) a term not greater
than ten (10) years.
 
(f)           Without the approval of the Company's stockholders, other than
pursuant to Section 12.2, the Committee shall not (i) reduce the grant price of
any Stock Appreciation Right after the date of grant (ii) cancel any Stock
Appreciation Right in exchange for cash or another Award (other than in
connection with a Change in Control as defined in Section 10.2), and (iii) take
any other action with respect to a Stock Appreciation Right that would be
treated as a repricing under the rules and regulations of the principal
securities market on which the Shares are traded.
 
(g)           The Committee may impose such terms and conditions on Stock
Appreciation Rights granted in conjunction with any Award (other than an Option)
as the Committee shall determine in its sole discretion.
 
7.           RESTRICTED STOCK AND RESTRICTED STOCK UNITS
 
7.1.         Grants.  Awards of Restricted Stock and Restricted Stock Units may
be issued hereunder to Participants either alone or in addition to other Awards
granted under the Plan (a “Restricted Stock Award” or “Restricted Stock Unit
Award” respectively), and such Restricted Stock Awards and Restricted Stock Unit
Awards shall also be available as a form of payment of Performance Awards and
other earned cash-based incentive compensation.  A Restricted Stock Award or
Restricted Stock Unit Award shall be subject to vesting restrictions imposed by
the Committee covering a period of time specified by the Committee, unless the
Committee applies Article 10 to the Award as provided in Section 10.1.  The
Committee has absolute discretion to determine whether any consideration (other
than services) is to be received by the Company or any Subsidiary as a condition
precedent to the issuance of Restricted Stock or Restricted Stock Units.
 
7.2.         Award Agreements.  The terms of any Restricted Stock Award or
Restricted Stock Unit Award granted under the Plan shall be set forth in an
Award Agreement which shall contain provisions determined by the Committee and
not inconsistent with the Plan.  The terms of Restricted Stock Awards and
Restricted Stock Unit Awards need not be the same with respect to each
Participant.
 
7.3.         Rights of Holders of Restricted Stock and Restricted Stock
Units.  Unless otherwise provided in the Award Agreement, beginning on the date
of grant of the Restricted Stock Award and subject to execution of the Award
Agreement, the Participant shall become a stockholder of the Company with
respect to all Shares subject to the Award Agreement and shall have all of the
rights of a stockholder, including the right to vote such Shares and the right
to receive distributions made with respect to such Shares.  A Participant
receiving a Restricted Stock Unit Award shall not possess any rights of a
stockholder with respect to such Award. Except as otherwise provided in an Award
Agreement any Shares or any other property (including cash) distributed as a
dividend or otherwise with respect to any Restricted Stock Award as to which the
restrictions have not yet lapsed shall be subject to the same restrictions as
such Restricted Stock Award.  Notwithstanding the provisions of this Section,
cash dividends with respect to any Restricted Stock Award and any other property
distributed as a dividend or otherwise with respect to any Restricted Stock
Award or the number of Shares covered by a Restricted Stock Unit Award that
vests based on achievement of performance goals shall either (i) not be paid or
credited or (ii) be accumulated, shall be subject to restrictions and risk of
forfeiture to the same extent as the Restricted Stock or Restricted Stock Units
with respect to which such cash, Shares or other property has been distributed
and shall be paid at the time such restrictions and risk of forfeiture lapse.
 
7.4.         Effect of Termination of Employment.  The Award Agreement for
Restricted Stock Award or Restricted Stock Unit Award shall set forth the extent
to which the Participant shall have the right to retain Restricted Stock or
Restricted Stock Units following termination of the Participant's employment
with or provision of services to the Company and its Subsidiaries.
 
7.5.         Issuance of Shares.  Any Restricted Stock granted under the Plan
may be evidenced in such manner as the Committee may deem appropriate, including
book-entry registration or issuance of a stock certificate or certificates,
which certificate or certificates shall be held by the Company.  Such
certificate or certificates shall be registered in the name of the Participant
and shall bear an appropriate legend referring to the restrictions applicable to
such Restricted Stock.
 
8.           OTHER SHARE-BASED AWARDS
 
8.1.           Grants.  Other Awards of Shares and other Awards that are valued
in whole or in part by reference to, or are otherwise based on, Shares or other
property (“Other Share-Based Awards”) may be granted hereunder to Participants
either alone or in addition to other Awards granted under the Plan.  Other
Share-Based Awards shall also be available as a form of payment of other Awards
granted under the Plan and other earned cash-based compensation.  Other
Share-Based Awards shall be subject to vesting restrictions imposed by the
Committee covering a period of time specified by the Committee, unless the
Committee applies Article 10 to the Award as provided in Section 10.1.
 
8.2.           Award Agreements.  The terms of Other Share-Based Award granted
under the Plan shall be set forth in an Award Agreement which shall contain
provisions determined by the Committee and not inconsistent with the Plan.  The
terms of such Awards need not be the same with respect to each
Participant.  Notwithstanding the provisions of this Section, Dividend
Equivalents and cash and any property distributed as a dividend or otherwise
with respect to the number of Shares covered by an Other Share-Based Award that
vests based on achievement of performance goals shall be subject to restrictions
and risk of forfeiture to the same extent as the Shares covered by an Other
Share-Based Award with respect to which such cash, Shares or other property has
been distributed.
 
8.3.           Effect of Termination of Employment.  The Award Agreement for an
Other Share-Based Award shall set forth the extent to the Award will be retained
following termination of the Participant's employment with or provision of
services to the Company and its Subsidiaries.
 
8.4.           Payment.  Except as may be provided in an Award Agreement, Other
Share-Based Awards may be paid in cash, Shares, other property, or any
combination thereof, in the sole discretion of the Committee.  Other Share-Based
Awards may be paid in a lump sum or in installments or, in accordance with
procedures established by the Committee, on a deferred basis subject to the
requirements of Section 409A of the Code.
 
9.           PERFORMANCE AWARDS
 
9.1.           Grants.  Performance Awards in the form of Performance Cash or
Performance Shares, as determined by the Committee in its sole discretion, may
be granted hereunder to Participants, for no consideration or for such minimum
consideration as may be required by applicable law, either alone or in addition
to other Awards granted under the Plan.  The performance goals to be achieved
for each Performance Period shall be conclusively determined by the Committee
and may be based upon criteria set forth in Section 10.2.
 
9.2.           Award Agreements.  The terms of any Performance Award granted
under the Plan shall be set forth in an Award Agreement which shall contain
provisions determined by the Committee and not inconsistent with the Plan,
including whether such Awards shall have Dividend Equivalents.  The terms of
Performance Awards need not be the same with respect to each Participant.
 
9.3.           Terms and Conditions.  The performance criteria to be achieved
during any Performance Period and the length of the Performance Period shall be
determined by the Committee upon the grant of each Performance Award.  The
amount of the Award to be distributed shall be conclusively determined by the
Committee.
 
9.4.           Effect of Termination of Employment.  The Award Agreement for
Performance Awards shall set forth the extent to which the Participant shall
have the right to retain Performance Awards following termination of the
Participant's employment with or provision of services to the Company and its
Subsidiaries.
 
9.5.           Payment.  Except as provided in Article 11 or as may be provided
in an Award Agreement, Performance Awards will be paid only after the end of the
relevant Performance Period. Performance Awards may be paid in cash, Shares,
other property, or any combination thereof, in the sole discretion of the
Committee.  Performance Awards may be paid in a lump sum or in installments
following the close of the Performance Period or, in accordance with procedures
established by the Committee, on a deferred basis subject to the requirements of
Section 409A of the Code.
 
10.           CODE SECTION 162(m) PROVISIONS
 
10.1.           Covered Employees.  Notwithstanding any other provision of the
Plan, if the Committee determines at the time a Restricted Stock Award, a
Restricted Stock Unit Award, a Performance Award or an Other Share-Based Award
is granted to a Participant who is, or is likely to be, as of the end of the tax
year in which the Company would claim a tax deduction in connection with such
Award, a Covered Employee, then the Committee may provide that this Article 10
is applicable to such Award.
 
10.2.           Performance Criteria.  If the Committee determines that a
Restricted Stock Award, a Restricted Stock Unit, a Performance Award or an Other
Share-Based Award is intended to be subject to this Article 10, the lapsing of
restrictions thereon and the distribution of cash, Shares or other property
pursuant thereto, as applicable, shall be subject to the achievement of one or
more objective performance goals established by the Committee, which shall be
based on the attainment of specified levels of one or any combination of the
following: net sales; booking value of contract awards; year-end backlog; days
sales outstanding; revenue; revenue growth or product revenue growth; operating
income (before or after taxes); pre- or after-tax income (before or after
allocation of corporate overhead and bonus); earnings per share; net income
(before or after taxes); return on equity; total shareholder return; return on
assets or net assets; appreciation in and/or maintenance of the price of the
Shares or any other publicly-traded securities of the Company; market share;
gross profits; earnings (including earnings before taxes, earnings before
interest and taxes or earnings before interest, taxes, depreciation and
amortization); economic value-added models or equivalent metrics; comparisons
with various stock market indices; reductions in costs; cash flow or cash flow
per share (before or after dividends); return on capital (including return on
total capital or return on invested capital); cash flow return on investment;
improvement in or attainment of expense levels or working capital levels;
operating margins, gross margins or cash margin; year-end cash; debt reductions;
stockholder equity; market share; regulatory achievements; and implementation,
completion or attainment of measurable objectives with respect to research,
development, products or projects, production volume levels, acquisitions and
divestitures and recruiting and maintaining personnel. Such performance goals
also may be based solely by reference to the Company's performance or the
performance of a Subsidiary, division, business segment or business unit of the
Company, or based upon the relative performance of other companies or upon
comparisons of any of the indicators of performance relative to other
companies.  The Committee may also exclude charges related to an event or
occurrence which the Committee determines should appropriately be excluded,
including (a) restructurings, discontinued operations, extraordinary items, and
other unusual or non-recurring charges, (b) an event either not directly related
to the operations of the Company or not within the reasonable control of the
Company's management, or (c) the cumulative effects of tax or accounting changes
in accordance with U.S. generally accepted accounting principles. Such
performance goals shall be set by the Committee within the time period
prescribed by, and shall otherwise comply with the requirements of, Section
162(m) of the Code, and the regulations thereunder.
 
10.3.           Adjustments.  Notwithstanding any provision of the Plan (other
than Article 11), with respect to any Restricted Stock Award, Restricted Stock
Unit Award, Performance Award or Other Share-Based Award that is subject to this
Section 10, the Committee may adjust downwards, but not upwards, the amount
payable pursuant to such Award, and the Committee may not waive the achievement
of the applicable performance goals, except in the case of the death or
disability of the Participant or as otherwise determined by the Committee in
special circumstances.
 
10.4.           Restrictions.  The Committee shall have the power to impose such
other restrictions on Awards subject to this Article as it may deem necessary or
appropriate to ensure that such Awards satisfy all requirements for
“performance-based compensation” within the meaning of Section 162(m) of the
Code.
 
10.5.           Limitations on Grants to Individual Participants.  Subject to
adjustment as provided in Section 12.2, no Participant may be granted (i)
Options during any 12-month period with respect to more than 1 million Shares,
(ii) Stock Appreciation Rights during any 12-month period with respect to more
than 1 million Shares, (iii) Restricted Stock Awards and Restricted Stock Unit
Awards in any 12-month period that are intended to comply with the
performance-based exception under Code Section 162(m) and are denominated in
Shares with respect to more than 500,000 Shares, (iv) Performance Awards in any
12-month period that are intended to comply with the performance-based exception
under Code Section 162(m) and are denominated in Shares with respect to more
than 500,000 Shares and (v) Other Share-Based Awards in any 12-month period that
are intended to comply with the performance-based exception under Code Section
162(m) and are denominated in Shares with respect to more than 500,000 Shares
(the “Annual Limits”).  In addition to the foregoing, the maximum dollar value
that may be earned by any Participant in any 12-month period with respect to
Performance Awards that are intended to comply with the performance-based
exception under Code Section 162(m) and are denominated in cash is $5 million
(such limitation, together with the Annual Limits, the
“Limitations”).  Notwithstanding the foregoing, the Limitation with respect to
each Award(s) shall be increased by an amount of a Participant’s unused
Limitation applicable to such Award as of the close of the previous 12-month
period.  If an Award is cancelled, the cancelled Award shall continue to be
counted toward the applicable Limitations.
 
11.           CHANGE IN CONTROL PROVISIONS
 
11.1.           Treatment of Awards. (a)  Unless otherwise provided in an Award
Agreement, in the event of a Change in Control of the Company in which the
successor company assumes or replaces an Option, Stock Appreciation Right,
Restricted Stock Award, Restricted Stock Unit Award, Performance Award or Other
Share-Based Award, (or in which the Company is the ultimate parent corporation
and continues the Award), if a Participant's employment with such successor
company (or a subsidiary thereof) terminates (other than a termination by the
Company for cause (as defined in an Award Agreement) within 24 months following
such Change in Control (or such other period set forth in the Award Agreement,
including prior thereto if applicable): (i) Options and Stock Appreciation
Rights outstanding as of the date of such termination of employment will
immediately vest, become fully exercisable, and may thereafter be exercised for
24 months, (ii) restrictions, limitations and other conditions on Restricted
Stock and Restricted Stock Units shall lapse and the Restricted Stock and
Restricted Stock Units shall become free of all restrictions, limitations and
conditions and become fully vested, (iii) all Performance Awards shall be
considered to be earned and payable (pro rata based on the portion of
Performance Period completed as of the date of the Change in Control), and any
other restriction shall lapse and such Performance Awards shall be immediately
settled or distributed, and (iv) the restrictions, limitations and other
conditions applicable to any Other Share-Based Awards shall lapse, and such
Other Share-Based Awards shall become free of all restrictions, limitations and
conditions and become fully vested and transferable to the full extent of the
original grant.  For the purposes of this Section 12.1, an Option, Stock
Appreciation Right, Restricted Stock Award, Restricted Stock Unit Award,
Performance Award or Other Share-Based Award shall be considered assumed or
replaced if following the Change in Control the assumed or replacement award
confers the right to purchase or receive, for each Share subject to the Option,
Stock Appreciation Right, Restricted Stock Award, Restricted Stock Unit Award,
Performance Award or Other Share-Based Award immediately prior to the Change in
Control, the consideration (whether stock, cash or other securities or property)
received in the transaction constituting a Change in Control by holders of
Shares for each Share held on the effective date of such transaction (and if
holders were offered a choice of consideration, the type of consideration chosen
by the holders of a majority of the outstanding shares).
 
(b)           Unless otherwise provided in an Award Agreement, in the event of
any Change in Control of the Company, to the extent the successor company does
not assume or replace an Option, Stock Appreciation Right, Restricted Stock
Award, Restricted Stock Unit Award, Performance Award or Other Share-Based Award
(or in which the Company is the ultimate parent corporation and does not
continue the Award): (i) those Options and Stock Appreciation Rights outstanding
as of the date of the Change in Control that are not assumed or replaced shall
immediately vest and become fully exercisable, (ii) restrictions, limitations
and other conditions applicable to Restricted Stock and Restricted Stock Units
that are not assumed or replaced shall lapse and the Restricted Stock and
Restricted Stock Units shall become free of all restrictions, limitations and
conditions and become fully vested, (iii) all Performance Awards shall be
considered to be earned and payable (pro rata based on the portion of
Performance Period completed as of the date of the Change in Control), and any
other restriction shall lapse and such Performance Awards shall be immediately
settled or distributed, and (iv) the restrictions, limitations and other
conditions applicable to any Other Share-Based Awards shall lapse, and such
Other Share-Based Awards shall become free of all restrictions, limitations and
conditions and become fully vested and transferable to the full extent of the
original grant.
 
(c)           Notwithstanding the foregoing, the Committee, in its discretion,
may determine that, upon the occurrence of a Change in Control of the Company,
each Option and Stock Appreciation Right outstanding shall terminate within a
specified number of days after notice to the Participant, and/or that each
Option and Stock Appreciation Right shall be cancelled and in consideration for
such cancellation each Participant shall receive, with respect to each Share
subject to such Option or Stock Appreciation Right, an amount equal to the
excess, if any, of the Fair Market Value of such Share immediately prior to the
occurrence of such Change in Control over the exercise price per share of such
Option and/or Stock Appreciation Right; such amount to be payable in cash, in
one or more kinds of stock or property (including the stock or property, if any,
payable in the transaction) or in a combination thereof, as the Committee, in
its discretion, shall determine; provided, that if the exercise price per share
of such Option and/or Stock Appreciation Right equals or exceeds the Fair Market
Value of such Share immediately prior to the occurrence of such Change in
Control, then such Option and/or Stock Appreciation Right may be cancelled
without the payment of consideration.
 
11.2.          Change in Control.  For purposes of the Plan, Change in Control
means the occurrence of any of the following events:  (i) sale of all or
substantially all of the assets of the Company and its Subsidiaries taken as a
whole; (ii) any Person or group of Persons is or shall become the “beneficial
owner” (as defined in Rule 13(d)-3 and 13(d)-5 under the Exchange Act), directly
or indirectly, of more than 50% of the voting stock of the Company then
outstanding or (iii) a merger or consolidation pursuant to which any Person or
group of Persons becomes the “beneficial owner” (as defined in clause (ii)
above) of more than 50% of the voting stock of the Company or the surviving or
resulting entity immediately following the consummation of such transaction.
 
12.           GENERALLY APPLICABLE PROVISIONS
 
12.1.           Amendment and Termination of the Plan.  The Board may, from time
to time, alter, amend, suspend or terminate the Plan as it shall deem advisable,
subject to any requirement for stockholder approval imposed by applicable law,
including the rules and regulations of the principal securities market on which
the Shares are traded; provided that the Board may not amend the Plan in any
manner that would result in noncompliance with Rule 16b-3 of the Exchange Act;
and further provided that the Board may not, without the approval of the
Company's stockholders, amend the Plan to (a) increase the number of Shares that
may be the subject of Awards under the Plan (except for adjustments pursuant to
Section 12.2), (b) expand the types of awards available under the Plan, (c)
materially expand the class of persons eligible to participate in the Plan, (d)
amend any provision of Section 5.3 or Section 6.2(f) to eliminate the
requirements relating to minimum exercise price, minimum grant price and
stockholder approval or (e) increase the maximum permissible term of any Option
specified by Section 5.4 or the maximum permissible term of a Stock Appreciation
Right specified by Section 6.2(d), or (f) amend any provision of Section
10.5.  The Board may not (except pursuant to Section 12.2 or in connection with
a Change in Control), without the approval of the Company's stockholders, cancel
an Option or Stock Appreciation Right in exchange for cash or take any other
action with respect to an Option or Stock Appreciation Right that would be
treated as a repricing under the rules and regulations of the principal
securities market on which the Shares are traded, including a reduction of the
exercise price of an Option or the grant price of a Stock Appreciation Right or
the exchange of an Option or Stock Appreciation Right for another Award.  In
addition, no amendments to, or suspension or termination of, the Plan shall
impair the rights of a Participant in any material respect under any Award
previously granted without such Participant's consent.
 
12.2.           Adjustments.  In the event of any merger, reorganization,
consolidation, recapitalization, dividend or distribution (whether in cash,
shares or other property, other than a regular cash dividend), stock split,
reverse stock split, spin-off or similar transaction or other change in
corporate structure affecting the Shares or the value thereof, such adjustments
and other substitutions shall be made to the Plan and to Awards as the Committee
deems equitable or appropriate to prevent dilution or enlargement of the rights
of Participants under the Plan, taking into consideration the accounting and tax
consequences, including such adjustments in the aggregate number, class and kind
of securities that may be delivered under the Plan, the Limitations, the maximum
number of Shares that may be issued as incentive stock options and, in the
aggregate or to any one Participant, in the number, class, kind and option or
exercise price of securities subject to outstanding Awards granted under the
Plan (including, if the Committee deems appropriate, the substitution of similar
options to purchase the shares of, or other awards denominated in the shares of,
another company) as the Committee may determine to be appropriate provided,
however, that the number of Shares subject to any Award shall always be a whole
number.
 
12.3.           Transferability of Awards.  Except as provided below, no Award
and no Shares subject to Awards described in Article 8 that have not been issued
or as to which any applicable restriction, performance or deferral period has
not lapsed, may be sold, assigned, transferred, pledged or otherwise encumbered,
other than by will or the laws of descent and distribution, and such Award may
be exercised during the life of the Participant only by the Participant or the
Participant's guardian or legal representative.  To the extent and under such
terms and conditions as determined by the Committee, a Participant may assign or
transfer an Award without consideration (each transferee thereof, a “Permitted
Assignee”) to (i) the Participant's spouse, children or grandchildren (including
any adopted and step children or grandchildren), parents, grandparents or
siblings, (ii) to a trust in which a majority of the beneficiaries are the
Participant or the persons referred to in clause (i), (iii) to a partnership,
limited liability company or corporation in which the participant or the Persons
referred to in clause (i) are a majority of the partners, members or
shareholders or (iv) for charitable donations; provided that such Permitted
Assignee shall be bound by and subject to all of the terms and conditions of the
Plan and the Award Agreement relating to the transferred Award and shall execute
an agreement satisfactory to the Company evidencing such obligations; and
provided further that such Participant shall remain bound by the terms and
conditions of the Plan.  The Company shall cooperate with any Permitted Assignee
and the Company's transfer agent in effectuating any transfer permitted under
this Section.
 
12.4.           Termination of Employment.  The Committee shall determine and
set forth in each Award Agreement whether any Awards granted in such Award
Agreement will continue to be exercisable, and the terms of such exercise, on
and after the date that a Participant ceases to be employed by or to provide
services to the Company or any Subsidiary, whether by reason of death,
disability, voluntary or involuntary termination of employment or services, or
otherwise.  The date of termination of a Participant's employment or services
will be determined by the Committee, which determination will be final.
 
12.5.           Deferral; Dividend Equivalents.  The Committee shall be
authorized to establish procedures pursuant to which the payment of any Award
may be deferred.  Subject to the provisions of the Plan and any Award Agreement,
the recipient of an Award (including any deferred Award), other than an Option
or Stock Appreciation Right, may, if so determined by the Committee, be entitled
to receive, currently or on a deferred basis amounts equivalent to cash, stock
or other property dividends on Shares (“Dividend Equivalents”) with respect to
the number of Shares covered by the Award, as determined by the Committee, in
its sole discretion.  The Committee may provide the Dividend Equivalents (if
any) shall be deemed to have been reinvested in additional Shares or otherwise
reinvested and may provide that such amounts and Dividend Equivalents are
subject to the same vesting or performance conditions as the underlying
Award.  Notwithstanding the foregoing, Dividend Equivalents credited in
connection with an Award that vests based on the achievement of performance
goals shall be subject to restrictions and risk of forfeiture to the same extent
as the Award with respect to which such cash, stock or other property has been
distributed.
 
13.           MISCELLANEOUS
 
13.1.           Tax Withholding.  The Company shall have the right to make all
payments or distributions pursuant to the Plan to a Participant (or a Permitted
Assignee thereof) (any such person, a “Payee”) net of any applicable federal,
state and local taxes required to be paid or withheld as a result of (a) the
grant of any Award, (b) the exercise of an Option or Stock Appreciation Right,
(c) the delivery of Shares or cash, (d) the lapse of any restrictions in
connection with any Award or (e) any other event occurring pursuant to the
Plan.  The Company or any Subsidiary shall have the right to withhold from wages
or other amounts otherwise payable to such Payee such withholding taxes as may
be required by law, or to otherwise require the Payee to pay such withholding
taxes.  If the Payee shall fail to make such tax payments as are required, the
Company or its Subsidiaries shall, to the extent permitted by law, have the
right to deduct any such taxes from any payment of any kind otherwise due to
such Payee or to take such other action as may be necessary to satisfy such
withholding obligations.  The Committee shall be authorized to establish
procedures for election by Participants to satisfy such obligation for the
payment of such taxes by tendering previously acquired Shares (either actually
or by attestation, valued at their then Fair Market Value), or by directing the
Company to retain Shares (up to the Participant's minimum required tax
withholding rate or such other rate that will not trigger a negative accounting
impact) otherwise deliverable in connection with the Award.
 
13.2.           Right of Discharge Reserved; Claims to Awards.  Nothing in the
Plan nor the grant of an Award hereunder shall confer upon any Employee the
right to continue in the employment or service of the Company or any Subsidiary
or affect any right that the Company or any Subsidiary may have to terminate the
employment or service of (or to demote or to exclude from future Awards under
the Plan) any such Employee at any time for any reason.  Except as specifically
provided by the Committee, the Company shall not be liable for the loss of
existing or potential profit from an Award granted in the event of termination
of an employment or other relationship.  No Employee or Participant shall have
any claim to be granted any Award under the Plan, and there is no obligation for
uniformity of treatment of Employees or Participants under the Plan.
 
13.3.           Substitute Awards.  Notwithstanding any other provision of the
Plan, the terms of Substitute Awards may vary from the terms set forth in the
Plan to the extent the Committee deems appropriate to conform, in whole or in
part, to the provisions of the awards in substitution for which they are
granted.
 
13.4.           Forfeiture Events. (a) The Committee may specify in an Award
Agreement that the Participant's rights, payments, and benefits with respect to
an Award shall be subject to reduction, cancellation, forfeiture, or recoupment
upon the occurrence of certain specified events, in addition to any otherwise
applicable vesting or performance conditions of an Award. Such events may
include, but shall not be limited to, termination of employment for cause,
termination of the Participant's provision of services to the Company and/or a
Subsidiary, violation of material Company, and/or Subsidiary policies, breach of
noncompetition, non-solicitation, confidentiality, or other restrictive
covenants that may apply to the Participant, or other conduct by the Participant
that is detrimental to the business or reputation of the Company, and/or its
Subsidiaries.
 
 (b)           If the Company is required to file an accounting restatement due
to the material noncompliance of the Company, as a result of misconduct, with
any financial reporting requirement under the securities laws, if the
Participant knowingly or recklessly engaged in the misconduct, or knowingly or
recklessly failed to prevent or report the misconduct, or if the Participant is
one of the individuals subject to automatic forfeiture under Section 304 of the
Sarbanes-Oxley Act of 2002, the Participant shall reimburse the Company the
amount of any payment in settlement of an Award earned or accrued for such
period as determined by the Committee following the first public issuance or
filing with the United States Securities and Exchange Commission (whichever just
occurred) of the financial document reflecting such material noncompliance.
 
13.5.           Stop Transfer Orders.  All certificates for Shares delivered
under the Plan pursuant to any Award shall be subject to such stop-transfer
orders and other restrictions as the Committee may deem advisable under the
rules, regulations and other requirements of the Securities and Exchange
Commission, any stock exchange upon which the Shares are then listed, and any
applicable federal or state securities law, and the Committee may cause a legend
or legends to be put on any such certificates to make appropriate reference to
such restrictions.
 
13.6.           Nature of Payments.  All Awards made pursuant to the Plan are in
consideration of services performed or to be performed for the Company or any
Subsidiary, division or business unit of the Company.  Any income or gain
realized pursuant to Awards under the Plan constitutes a special incentive
payment to the Participant and shall not be taken into account, to the extent
permissible under applicable law, as compensation for purposes of any of the
employee benefit plans of the Company or any Subsidiary except as may be
determined by the Committee or by the Board or board of directors of the
applicable Subsidiary.
 
13.7.           Other Plans.  Nothing contained in the Plan shall prevent the
Board from adopting other or additional compensation arrangements, subject to
stockholder approval if such approval is required; and such arrangements may be
either generally applicable or applicable only in specific cases.
 
13.8.           Severability.  If any provision of the Plan shall be held
unlawful or otherwise invalid or unenforceable in whole or in part by a court of
competent jurisdiction or by reason of a change in law or regulation, such
provision shall (a) be deemed limited to the extent that such court of competent
jurisdiction deems it lawful, valid and/or enforceable and as so limited shall
remain in full force and effect, and (b) not affect any other provision of the
Plan or part thereof, each of which shall remain in full force and effect.  If
the making of any payment or the provision of any other benefit required under
the Plan shall be held unlawful or otherwise invalid or unenforceable by a court
of competent jurisdiction, such unlawfulness, invalidity or unenforceability
shall not prevent any other payment or benefit from being made or provided under
the Plan, and if the making of any payment in full or the provision of any other
benefit required under the Plan in full would be unlawful or otherwise invalid
or unenforceable, then such unlawfulness, invalidity or unenforceability shall
not prevent such payment or benefit from being made or provided in part, to the
extent that it would not be unlawful, invalid or unenforceable, and the maximum
payment or benefit that would not be unlawful, invalid or unenforceable shall be
made or provided under the Plan.
 
13.9.           Construction.  As used in the Plan, the words “include” and
“including,” and variations thereof, shall not be deemed to be terms of
limitation, but rather shall be deemed to be followed by the words “without
limitation.”
 
13.10.           Unfunded Status of the Plan.  The Plan is intended to
constitute an “unfunded” plan for incentive compensation.  With respect to any
payments not yet made to a Participant by the Company, nothing contained herein
shall give any such Participant any rights that are greater than those of a
general unsecured creditor of the Company.  In its sole discretion, the
Committee may authorize the creation of trusts or other arrangements to meet the
obligations created under the Plan to deliver the Shares or payments in lieu of
or with respect to Awards hereunder; provided, however, that the existence of
such trusts or other arrangements is consistent with the unfunded status of the
Plan.
 
13.11.           Governing Law.  The Plan and all determinations made and
actions taken thereunder, to the extent not otherwise governed by the Code or
the laws of the United States, shall be governed by the laws of the State of
Delaware, without reference to principles of conflict of laws, and construed
accordingly.
 
13.12.           Effective Date of Plan; Termination of Plan.  The Plan shall be
effective on the date of the approval of the Plan by the Board.  Awards may be
granted under the Plan at any time and from time to time on or prior to the
tenth anniversary of the effective date of the Plan, on which date the Plan will
expire except as to Awards then outstanding under the Plan.  Such outstanding
Awards shall remain in effect until they have been exercised or terminated, or
have expired.
 
13.13.           Foreign Employees.  Awards may be granted to Participants who
are foreign nationals or employed outside the United States, or both, on such
terms and conditions different from those applicable to Awards to Employees
employed in the United States as may, in the judgment of the Committee, be
necessary or desirable in order to recognize differences in local law or tax
policy.  The Committee also may impose conditions on the exercise or vesting of
Awards in order to minimize the Company's obligation with respect to tax
equalization for Employees on assignments outside their home country.
 
13.14.           Compliance with Section 409A of the Code.  This Plan is
intended to comply and shall be administered in a manner that is intended to
comply with Section 409A of the Code and shall be construed and interpreted in
accordance with such intent.  To the extent that an Award or the payment,
settlement or deferral thereof is subject to Section 409A of the Code, the Award
shall be granted, paid, settled or deferred in a manner that will comply with
Section 409A of the Code, including regulations or other guidance issued with
respect thereto, except as otherwise determined by the Committee.  Any provision
of this Plan that would cause the grant of an Award or the payment, settlement
or deferral thereof to fail to satisfy Section 409A of the Code shall be amended
to comply with Section 409A of the Code on a timely basis, which may be made on
a retroactive basis, in accordance with regulations and other guidance issued
under Section 409A of the Code.
 
13.15.           No Registration Rights; No Right to Settle in Cash.  The
Company has no obligation to register with any governmental body or organization
any of (a) the offer or issuance of any Award, (b) any Shares issuable upon the
exercise of any Award, or (c) the sale of any Shares issued upon exercise of any
Award, regardless of whether the Company in fact undertakes to register any of
the foregoing.  In particular, in the event that any of (x) any offer or
issuance of any Award, (y) any Shares issuable upon exercise of any Award, or
(z) the sale of any Shares issued upon exercise of any Award are not registered
with any governmental body or organization, the Company will not under any
circumstance be required to settle its obligations, if any, under this Plan in
cash.
 
13.16.           Captions.  The captions in the Plan are for convenience of
reference only, and are not intended to narrow, limit or affect the substance or
interpretation of the provisions contained herein.
 

